Citation Nr: 0015039	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.





INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD.

The Board remanded the case in September 1999 because the RO 
had denied the claim on the merits without considering 
whether new and material evidence had been presented to 
reopen the claim, a matter which the Board is required by 
statute to consider where there has been a final decision on 
claim, and so that the RO could ensure the veteran's due 
process rights by providing him notice of regulations 
pertaining to reopening of claims.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (stating that "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
see also Suttmann v. Brown, 5 Vet. App. 127, 135 (1993) 
(holding that the same statutory reopening requirements apply 
to prior final rating decisions).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a February 1996 
final rating decision.

2.  Evidence received since the February 1996 rating decision 
contributes to establishing a more complete record upon which 
the claim can be evaluated and, in this sense, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Medical evidence has been presented showing a diagnosis 
of PTSD.

4.  Lay evidence (presumed to be credible for the purpose of 
a well grounded claim) of an in-service stressor has been 
presented.

5.  Medical evidence of a nexus, generally, between service 
and the current PTSD disability has been presented.

6.  The veteran served in the Republic of Vietnam from May 
27, 1971, to August 6, 1971.

7.  The veteran's military operation specialty was a light 
vehicle driver.

8.  The veteran did not engage in combat with the enemy.

9.  No credible supporting evidence has been presented or 
secured to show that the stressful events which the veteran 
alleges he experienced in service actually occurred.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1996 rating 
decision denying service connection for PTSD constitutes new 
and material evidence, and the veteran's claim for service 
connection for PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Service connection for PTSD is not warranted in this 
case.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20. 302(a) (1999).  In February 1996 the 
veteran was notified of a February 1996 rating decision 
denying service connection for PTSD.  He did not appeal that 
decision, and it is therefore final.  38 U.S.C.A. § 7105 
(West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Regardless of the action of the RO concerning reopening of a 
finally denied claim, "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  Although this claim does not 
involve a prior final denial by the Board but rather by the 
RO, the same statutory reopening requirements apply to prior 
final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

A well grounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor; and medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137.  Where there is a diagnosis of PTSD, the 
appellant's evidentiary assertions of participation in combat 
are generally accepted as true for the purpose of determining 
whether a PTSD claim is well grounded.  Id.; see also Samuels 
v. West, 11 Vet. App. 433 (1998).  

In this case, evidence received since the February 1996 
rating decision consists of (1) service personnel records 
submitted by the veteran in May 1997; (2) an additional 
statement of stressful events the veteran alleges to have 
experienced in service received by the RO in March 1998; (3) 
a discharge summary from a VA medical center (VAMC) for a 
period of hospitalization from February 1998 to May 1998; (4) 
the transcript of a June 1998 hearing before a VA hearing 
officer; (5) an October 1998 VA PTSD examination report; (6) 
a report from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), dated February 1999, and (7) a lay 
statement from the veteran's mother.  The Board concludes 
that this evidence contributes to establishing a more 
complete record upon which the claim can be evaluated and, in 
this sense, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that this 
evidence constitutes new and material evidence, and the 
veteran's claim for service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to whether the claim for service connection for 
PTSD is well grounded, the Board notes that medical evidence 
has been presented showing a diagnosis of PTSD.  In addition, 
lay evidence (presumed to be credible for the purpose of a 
well grounded claim) of an in-service stressor has been 
presented.  Finally, medical evidence of a nexus, generally, 
between service and the current PTSD disability has been 
presented because some examiners have recorded history 
provided by the veteran of stressful events he alleges to 
have experienced in service and have then diagnosed PTSD 
presumably, in part, on the history of stressful events.  
Accordingly, the Board concludes that the claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Turning to the merits of the claim, the Board notes that the 
veteran's DD Form 214 shows that he served in the Republic of 
Vietnam from May 27, 1971, to August 6, 1971.  His military 
operation specialty was a light vehicle driver.

Service medical and personal records show that in July 1971 
he was admitted to a detoxification ward for opiate 
withdrawal symptoms.  He had gone almost two days without 
heroin at the time of admission.  A July 1971 narrative 
summary on a clinical record shows that the veteran gave a 
history at that time of his habit beginning "7 months [prior 
to admission]" when he came to Vietnam with no prior use of 
heroin in the United States.  However, in July 1971 he had 
only been in Vietnam for two months, having arrived May 27, 
1971.  In a June 1971 memorandum from a service department 
chaplain, who stated that he had talked with the veteran on 
three occasions "since his recent arrival in [the Republic 
of Vietnam]", the chaplain stated that "[f]ormer, not 
current, drug use has left him with residual effects that 
make his return to normal functions quite difficult and 
perhaps only possible with extensive medical treatment."  
The chaplain concluded that the veteran "appears to be 
incapable at this time of assuming and performing the normal 
functions of a soldier."  Similarly, a captain reported that 
the veteran stated that he had "a past history of drug use 
which has left him with mental problems revolving around 
flashback phenomena caused by the use of hallucinogenic 
drugs."

A July 1971 Report of Psychiatric Evaluation showed that the 
veteran had seven months active duty and had served two 
months in Vietnam.  The examiner noted that the veteran 
expressed a desire for separation from military service.  He 
did not express his reasons for having volunteered for 
service.  He apparently had made an effort to perform his 
duties and take pride in his accomplishments but he saw 
himself as a failure in his efforts.  He was isolated from 
his wife and young child who apparently provided a great deal 
of comfort and understanding.  The veteran appeared to have a 
very poor self image and poorly defined life goals after 
separation.  He described his frustration over not being 
accepted as responsible enough to be assigned duties as a 
truck driver.  He appeared to have few sources to whom to 
express his concerns and was overly involved in thinking 
about himself and his past.

On mental status examination, he was a fully oriented, alert, 
cooperative individual with normal motor behavior.  His 
speech was coherent; mood was neutral.  There was no evidence 
of thought disorder.  Memory was intact and insight and 
judgment were adequate.  Intelligence was considered to be 
within normal limits.  There was no evidence of psychosis or 
neurosis.  The diagnosis was immature personality manifested 
by lack of enthusiasm, marked incapacity for enjoyment, and 
oversensitivity to emotional stress.  The examiner stated 
that the disorder was not incurred in line of duty but 
existed prior to service.  The veteran was discharged from 
service under honorable conditions for unsuitability.

Medical evidence dated since 1985 shows that the veteran has 
been diagnosed with PTSD as well as several other psychiatric 
disorders.  The most recent diagnosis of PTSD of record is 
shown on the October 1998 VA PTSD examination report.

With regard to the stressful events that the veteran 
experienced in service, a questionaire that the veteran 
filled out in May 1985 called a "Supplement Defined Data 
Base" on admission to a Mental Health Clinic - Vietnam 
Veteran Program Self-Report, the veteran stated that he 
"often" received incoming artillery, rockets or mortars, 
that he "very often received sniper or sapper fire, that he 
"rarely" was in an ambush, that he was "never" in a 
firefight, that he "never" saw Americans killed or wounded, 
that he "rarely" saw members of the North Vietnamese Army 
or Viet Cong killed or wounded, and that he "never" engaged 
in hand to hand combat.  He also stated that he "never" 
lost anyone close to him in Vietnam.  On an August 1986 VA 
psychiatric examination report, the veteran provided a 
history of having served in the military from 1970 to 1971 
and of having seen no combat.

On a VA Form 21-4138, Statement in Support of Claim, dated 
July 1995, the veteran stated that while serving in Vietnam 
in June-July 1971, "I was constantly exposed to decaying 
bodies and experienced surprise rocket attack in supposedly 
safe area at Phu Bai . . . ."  In a six paged, handwritten, 
undated statement received by the RO in November 1995, the 
veteran stated that on one occasion when he was transporting 
cargo with another soldier he saw four decaying bodies by the 
road and one appeared small enough to be a child.  He stated 
that he had to pass by these bodies over the course of 
several days until one day they were gone.  He also stated 
that a friend of his named [redacted] "came up missing".  
The veteran stated that his truck and weapon were found in a 
river but that the soldier was not found and when the veteran 
asked about his friend he was told to shut up.  The veteran 
also stated that he began to have nightmares about the 
decaying bodies he had seen and that his platoon sergeant 
sent him for a psychiatric evaluation.  He stated that the 
first doctor he saw told him to "be a man" and not to think 
about the bodies.  He then described awakening one night with 
the feeling that something was wrong and finding himself 
alone in the barracks.  He stated that others in the platoon 
were calling out, "All clear", and that he realized that 
"we had been rocketed but all they got was the motor pool 
and damage was minimal."  After this, he stated that he 
began to have more dreams and to "awaken in terror of the 
'sappers' or another rocket attack."  He stated he was sent 
to see another psychiatrist.  The veteran stated that he 
wanted a transfer to another unit but that request was 
denied.  He then stated that he was given a choice:  "a 
dishonorable discharge on the grounds of drug use unless I 
signed a bunch of papers agreeing to a general discharge."  
He stated that he was then sent to the hospital "and 
immediately hit with enough of some sort of tranquilizers to 
stop withdrawal from the non-existent drugs I had supposedly 
been using."  He stated the tranquilizers he was given 
"almost killed me and they worked very hard for a couple of 
days to keep me alive".  He stated that he signed the 
agreement to the general discharge and was sent to a transit 
company where another soldier offered him marijuana and he 
smoked it because he "was getting blamed for it" anyway.  
He stated that the next morning "instead of going to the 
airfield we were made to give urine samples in front of MP's 
with cocked rifles."

In March 1998, the veteran submitted a VA Form 4138, 
Statement in Support of Claim, in which he alleged that he 
had experienced rocket attacks in June 1971 and through 
August 1971 at PA&E Complex -- motor pool area -- Phu Bai.  
He listed his unit and requested the RO to attempt to have 
the incidents confirmed by the USASCRUR.

A February-May 1998 VAMC Discharge Summary reflects a history 
provided by the veteran of his duties as, "I was supposed to 
be a truck driver but I ended up a machine gunner on a 
truck."  He stated that he was in convoy support and 
described being exposed to a lot of "rotting bodies on the 
road" and sniper fire.  He was not sure whether he had ever 
killed anyone.  He stated that one of his most traumatic 
events in Vietnam was when he felt abandoned by his peers 
during a rocket mortar attack on the base when everyone went 
into the bunker and nobody bothered to wake him up or tell 
him that an attack was going on.

At a June 1998 hearing before a VA hearing officer, the 
veteran testified that he only worked as a vehicle operator 
for about three days in Vietnam when he was reassigned as a 
gunner.  When asked whether he had received sniper fire, he 
stated that he was not sure how close shots came to him but 
that "they were taking pot shots off and on."  He also 
reiterated the description of having seen decaying bodies in 
a roadway.  He also stated that he lived in the barracks with 
a soldier whom he knew by the name [redacted], which may 
have been a nickname, who became missing.

In August 1998, the RO wrote to the USASCRUR, provided 
information about the veteran, including the name of his unit 
of assignment and a description of the stressful incidents he 
alleged to have experienced in Vietnam, and requested that 
the USASCRUR provide any information that may corroborate the 
veteran's account of the stressful incidents.

On an October 1998 VA PTSD examination report, the examiner 
recorded the veteran's history of having spent four months 
"in a combat situation in Vietnam."  He stated that he was 
with an armored gun truck that did highway duty and provided 
convoy escorts.  He described being exposed to four rotting 
bodies on the road and sniper fire.  He also described the 
mortar attack when nobody bothered to wake him up.

In February 1999, the USASCRUR sent the RO a copy of an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
39th Transportation Battalion (39th Trans Bn), the higher 
headquarters of the 523rd Trans Company (Co), the veteran's 
assigned unit in Vietnam.  The OR-LL documented the reporting 
unit's locations, missions, operations, significant 
activities, and enemy encounters for the period May 1 to 
October 31, 1971.

Based on review of all the evidence in the claims file, 
including the OR-LL from the veteran's unit, the Board 
concludes, for the following reasons and bases, that the 
veteran did not engage in combat with the enemy, that is, he 
did not "personally participate in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99 at para. 4 (Oct. 18, 
1999).  First, the Board finds the military records which 
show his MOS as a light vehicle driver and records 
contemporaneous with service such as the July 1971 Report of 
Psychiatric Evaluation which referred to his frustrations 
with his duties as a truck driver to be more probative 
evidence of his actual duties than his own uncorroborated 
testimony that three days after arriving in Vietnam he was 
reassigned as a gunner.  Second, the OR-LL report shows that 
the unit to which he was assigned was a combat support unit 
not a combat unit.  Specifically, the OR-LL provided that 
"the truck companies assigned to this battalion were engaged 
in Line Haul, general support and direct support missions 
providing combat and combat service support to the 101st 
Airborne Division, 108th Artillery Group, 3rd Squadron 5th 
Armored Cavalry and numerous non divisional units.  The 
veteran's own company, the 523rd Trans Co (Light Truck) 
"continued to support both local and line haul 
requirements."

Third, the only "significant event" involving the enemy 
shown by the OR-LL report, as having happened during the 
6-month period covered by the report, which encompassed the 
two months that the veteran was in Vietnam, was that three 
trucks were lost to enemy activity while supporting fire 
bases.  All three truck losses involved plastic explosives 
planted in the road.  These trucks were not from the 
veteran's company but from the 666th Trans Co and the 
incidents resulted in no injuries to personnel except 
temporary loss of hearing.  Fourth, the OR-LL specifically 
suggests that the use of gun trucks in convoys was not needed 
because there had been no enemy activity.  Specifically, the 
report stated, "Enemy situation has not dictated that gun 
trucks be used as security vehicles in convoys . . . ."  
However, it was noted that gun trucks had "proven invaluable 
in the role of command and control vehicles" and stated that 
they had "proven their worth in assisting disabled 
vehicles."  In addition, the report noted, "No enemy 
activity in controlled convoys has been experienced by our 
convoys", although the report acknowledged that "the 
possibility of enemy interdiction exists . . . ."  Finally, 
the veteran has not asserted that he engaged in combat in the 
sense of an actual fight or encounter with a military foe.  
Instead, he alleges that he saw rotting bodies, experienced a 
mortar or rocket attack while sleeping in his barracks, and 
experienced sniper fire but was not sure how close the shot 
actually came to him.

Because the Board has concluded that the evidence of record 
does not show that the veteran engaged in combat with the 
enemy, credible supporting evidence is needed to corroborate 
his own lay statements that the stressful events that he 
alleges occurred in service actually did occur in order for 
service connection for PTSD to be allowed.  38 C.F.R. 
§ 3.304(f).  In this regard, the Board notes that no credible 
supporting evidence has been presented or secured to show 
that the stressful events which the veteran alleged to have 
experienced in service actually occurred.  The OR-LL did not 
provide supporting evidence for the veteran's alleged 
stressful incidents but rather showed that, during the period 
that the veteran was assigned in Vietnam, his unit 
experienced little enemy action.  No deaths were reported and 
no injuries noted.  Even the men of the 666th Trans Co 
involved in the losses of the three trucks to plastic 
explosives did not sustain injuries greater than temporary 
hearing loss.  There were no reports of rocket or mortar 
attacks during this period anywhere including in Phu Bai 
where it was noted that the battalion headquarters was moved 
in May 1971.  The OR-LL showed that the battalion only had 
four non-operational days -- two because of Vietnamese 
elections and two because of typhoons.  There was no report 
of a soldier becoming missing after his vehicle and personal 
effects were discovered in a river.

Because no credible supporting evidence has been presented or 
secured to show that the stressful events which the veteran 
alleged he experienced in service actually occurred, the 
Board concludes that service connection for PTSD must be 
denied.  38 C.F.R. § 3.304(f).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

